NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAVID RUBALCAVA RAMOS,                          No.    15-72710

                Petitioner,                     Agency No. A205-721-273

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      David Rubalcava Ramos, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of

law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to consider Rubalcava Ramos’ contention as to the IJ’s

denial of his asylum claim because he failed to raise it to the BIA, and we lack

jurisdiction to consider his contention as to cancellation of removal that he raises

for the first time in his opening brief. See Barron v. Ashcroft, 358 F.3d 674, 677-

78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to the

agency).

      Substantial evidence supports the agency’s finding that Rubalcava Ramos

failed to establish that the harm he suffered in Mexico was on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”).

                                          2                                    15-72710
Further, the agency did not err in finding that Rubalcava Ramos failed to establish

membership in a cognizable social group. See Ramirez-Munoz v. Lynch, 816 F.3d
1226, 1228-29 (9th Cir. 2016) (concluding that “imputed wealthy Americans”

returning to Mexico does not constitute a particular social group); see also

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding

“returning Mexicans from the United States” does not constitute a particular social

group). Thus, Rubalcava Ramos’ withholding of removal claim fails.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Rubalcava Ramos failed to show it is more likely than not that he would

be tortured by or with the consent or acquiescence of the government of Mexico.

See Ramirez-Munoz, 816 F.3d at 1230.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    15-72710